Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of manslaughter in the first degree (Penal Law § 125.20 [1]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Defendant contends that he was denied a fair trial because County Court failed to charge the jury on justification and erred in charging the jury with respect to the effect of defendant’s intoxication on the issues of intent and the voluntariness of defendant’s statements to the police. Defendant failed to preserve those contentions for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We reject the contention of defendant that the court erred in denying his motion to suppress his statements to the police. In determining that defendant was not so intoxicated as to render his statements involuntary (see, People v Schompert, 19 NY2d 300, 305, cert denied 389 US 874), the court resolved credibility issues in favor of the People, and there is no basis in the record to disturb the court’s resolution of those issues (see, People v Prochilo, 41 NY2d 759, 761). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Manslaughter, 1st Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.